DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: References E1 and REF in Figures 7A-7G.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 69, 76-78 are objected to because of the following informalities:  The claims refer to multiple tables in the figures. MPEP 2173.05(s) states: Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the ..  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 32, 63, 64-68, and 81 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 32 and 63 recite “about 5 miles per hour to about 50 miles per hour” and “about 5,000 to about 100,000” which renders the claim indefinite because it is unclear how close to the numbers recited the given number needs to be in order to be considered “from about 5 miles per hour to about 50 miles per hour” or “about 5,000 to about 100,000”. Claims 64-68 and 81 are rejected due to their dependency on claim 63. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 79 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 79 depends from claim 9 which has been cancelled so it does not include any limitation of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Allowable Subject Matter
Claims 1, 2, 4, 7, 10, 12, and 43 are allowed
The claim recites “the first cross-section being scaled proportionally to have a maximum lateral width of 20 millimeters (mm) and having an aspect ratio (AR) defined as a ratio of the maximum lateral width to a maximum longitudinal length of the first cross-section, a circumference within +/- 10% of U where U=37.234 x AR + 29.67 mm, a drag coefficient within +/- 15% of Cd where Cd=10.627 x AR-1.087 , and an area moment of inertia about the X axis with +/- 20% of Ixx where Ixx=2472.8 x AR + 1541.6 mm4.” While elongated frame members of bicycles with various cross sections for optimizing aerodynamic properties are known in the art, no prior art was found that explicitly discloses the properties of the cross section as claimed. Furthermore, applicant discloses specific reasoning for adjusting the specific parameters of the cross-section depending on whether the focus is on structural or aerodynamic considerations (Paragraphs 0073, 0074, and 0078). 
Claim 32 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 63 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. 
The claim recites “the first member having a drag coefficient no greater than 0.7, wherein the drag coefficient is calculated based on an airflow having a speed relative to the frame from about 5 miles per hour to about 50 miles per hour and having a Reynolds number from about 5,000 to about 100,000.” While elongated frame members of bicycles with various cross sections for optimizing aerodynamic properties are known in the art, no prior art was found that explicitly discloses the properties related to the drag coefficient, speed range, and Reynolds number. Furthermore, applicant discloses specific reasoning for adjusting the drag coefficient using the speed range and Reynolds number range (See paragraphs 0078 and 0079). 
Claims 64-68 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 69 and 76-78 are allowed. Claim 69 recites “the first cross-section being scaled proportionally to have a maximum lateral width of 20 millimeters (mm) having a profile substantially in accordance with Cartesian coordinate values of X and Y set forth in Table 6A.  While elongated frame members of bicycles with various cross sections for optimizing aerodynamic properties are known in the art, no prior art was found that explicitly discloses the properties of the cross section as claimed, and in particular in Table 6A. Furthermore, applicant discloses specific reasoning for adjusting the specific parameters of the cross-section depending on whether the focus is on structural or aerodynamic considerations (Paragraphs 0073, 0074, and 0078). 
Claims 79 and 81 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and U.S.C. 112 (d) and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Quan (US 9963187 B1) teaches an aerodynamic bicycle frame.  Beaulieu (US 20110121539 A1) teaches a bicycle frame for improving aerodynamic efficiency. Carpenter (US 4456277) teaches reducing drag in a racing tricycle. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL R HYMEL whose telephone number is (571)272-0389. The examiner can normally be reached Generally M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/A.R.H./Examiner, Art Unit 3611      


/JACOB D KNUTSON/Primary Examiner, Art Unit 3611